Citation Nr: 0520177	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a bunionectomy, right great toe.

2.  Entitlement to an initial compensable evaluation for a 
postoperative scar, removal of uterine fibroid.

3.  Entitlement to an initial compensable evaluation for 
vaginal vitilgo.

4.  Entitlement to service connection for compensation 
purposes for a dental condition (the extraction of first and 
second molars).  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to May 
2001.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In May 2005, the veteran testified at a Board central office 
hearing.  

The Board also notes that while the veteran is currently 
seeking compensation benefits for his claimed dental 
disorder, his service connection claim also raises a separate 
claim for dental disability for the purpose of VA outpatient 
dental treatment, which is a claim typically processed by a 
VA medical center.  See generally, Mays v. Brown, 5 Vet. App. 
302 (1993).  The issue of entitlement to service connection 
for dental disability for the purpose of VA outpatient dental 
treatment is therefore referred to the RO for appropriate 
action.  In this regard, the Board notes that the RO informed 
the veteran in a July 2003 statement of the case that a claim 
for dental treatment should be submitted to the VA medical 
center.


FINDINGS OF FACT

1.  Residuals of a bunionectomy, right great toe, are 
manifested by limitation of motion with pain and not more 
than moderately disabling.

2.  The veteran's post-operative scar, removal of uterine 
fibroids, is productive of slight numbness and itchiness; it 
is not manifested by residual demonstrable pain or 
tenderness, nor does the medical evidence show any other 
compensable disabling residuals associated with this scar.

3.  The medical evidence does not show that the veteran's 
vaginal vitiligo affects exposed areas of skin, or that it is 
manifested by exfoliation, exudation or itching involving an 
exposed surface or extensive area.

4.  The surgical extraction of the veteran's lower first and 
second molars was not due to combat or other in-service 
trauma and was not due to loss of substance of body of 
maxilla or mandible.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for residuals of a bunionectomy, right 
great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284.

2.  The schedular criteria for an initial compensable 
evaluation for the veteran's post-operative scar, removal of 
uterine fibroids, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002); 7803-7806 (2004).

3.  The scheduler criteria for an initial compensable 
evaluation for vaginal vitiligo have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (2002), 7823 (2004).

4.  Service connection for a dental condition for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
present appeal arises from a claim the veteran filed in 
December 2001.  In April 2002, the RO sent the claimant a 
VCAA notice letter.  As this letter was prior to the January 
2003 rating decision on appeal, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the January 2003 letter, as well as the July 2003 
and December 2003 statements of the case, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the January 2003 letter implicitly notified the claimant 
of the need to submit any pertinent evidence in her 
possession.  In this regard, the claimant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that she 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims and has afforded the 
veteran VA examinations.  The claimant was also provided with 
the opportunity to attend a hearing, which she attended in 
May 2005.  The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the claimant submitted additional evidence to the Board 
in May 2005 and waived initial review of this evidence by the 
RO.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
present appeal, and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Analysis

A.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding the increased rating claims, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Residuals of a Bunionectomy, Right Great Toe

Service medical records shows that the veteran was scheduled 
to undergo an Austin-Akin bunionectomy in September 1997 due 
to preoperative findings of a mild bunion deformity, right 
metatarsal phalangeal joint.  

A December 2000 service medical record from the orthopedic 
clinic reflects the veteran's complaint of a six to seven 
month history of right great toe pain.  She reported minimal 
pain immediately after the surgery (bunionectomy), but said 
that this had not been an issue until six to seven months 
ago.  She explained that the pain was more severe after 
periods of longstanding or activity (she could no longer 
run), and had now begun to hurt without any activity or 
pressure.  She reported throbbing pain that was local to the 
right metatarsal phalangeal joint.  Examination of the right 
foot revealed a well-healed scar from the bunionectomy medial 
"asp." first metatarsal.  The area was only mildly tender 
to palpation.  Passive extension was decreased and active 
flexion was normal.  Range of motion of the metatarsal 
phalangeal joint included 10 degrees flexion and 20 degrees 
extension.  Pain was noted.  The veteran was assessed as 
status post right bunionectomy two years earlier with present 
great toe pain and decreased motion.  

The veteran's right foot history as noted on an April 2002 VA 
contract examination report includes status post 
bunnionectomy of the right foot with postoperative arthritis 
of the first metatarsophalangeal (MTP) joint of the right 
foot.  The veteran said she was unable to flex her right 
large toe fully, and she had pain on prolonged standing. She 
said she can no longer run.  She reported treating the 
condition with steroid injections, ice, heat and physical 
therapy, all of which had been minimally helpful.  She said 
she stays off her feet when it flares and takes no 
medication.  Findings revealed no painful motion of the foot.  
There was no instability of the foot.  The veteran had slight 
tenderness of the right first metatarsophalangeal joint.  
There were no skin or vascular changes.  There was no hallux 
valgus deformity.  The veteran did not require shoe inserts, 
but had flatfeet.  She had normal posture and gait.  She had 
no difficulty with standing or walking on examination.  She 
had limited flexion and extension of the right great toe, 
with extension to 20 degrees and flexion to 30 degrees with 
pain.  Findings further revealed a three centimeter scar of 
the right first metatarsophalangeal joint which did not cause 
any deformity, keloid formation, or loss of skin.  The 
veteran was diagnosed as having postoperative arthritis of 
the first MTP joint of the right foot that caused significant 
discomfort and decreased range of motion, especially with 
prolonged standing.  The examiner opined that this did not 
interfere with the veteran's work and daily activities, but 
she was limited in terms of being able to run or walk long 
distances without pain.

During a May 2005 central office hearing, the veteran 
testified that she experiences aching around her first big 
toe and is unable to bend it.  She said that although she 
underwent bunionectomies in service on both feet, it is only 
the right foot that bothers her.  She denied any recent 
treatment for her foot disability and said he takes Motrin 
for pain as needed.  

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.   Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

When the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  For the purposes of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, but with x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted. With x- 
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, a 10 percent evaluation is 
warranted.

Disabilities of the foot are evaluated under Diagnostic Codes 
5276 through 5284 of the Rating Schedule.  Metatarsalgia, 
anterior (Morton's disease), either unilateral or bilateral, 
warrants a 10 percent disability evaluation under Diagnostic 
Code 5279. Severe unilateral hallux valgus, if equivalent to 
amputation of the great toe, warrants a 10 percent disability 
evaluation under Diagnostic Code 5280.  Under Diagnostic Code 
5281, severe unilateral hallux rigidus is to be rated as 
severe hallux valgus.  A rating in excess of 10 percent is 
not provided under Diagnostic Code 5279, 5280, or 5281.

Under Diagnostic Code 5283, moderate malunion or nonunion of 
the tarsal or metatarsal bones warrants a 10 percent 
disability evaluation. A 20 percent disability evaluation is 
warranted for moderately severe disability and a 30 percent 
rating is warranted for severe disability.  

The veteran's service connected residuals of a bunionectomy, 
right great toe, are manifested by arthritis, limitation of 
motion, and pain.  This is evident in the December 2000 
inservice medical record showing mild tenderness to palpation 
of the veteran's metatarsal phalangeal joint with 10 degrees 
flexion and 20 degrees extension.  The veteran was assessed 
as having present great toe pain with decreased motion.  
Similarly, during a postservice examination in April 2002, 
the veteran demonstrated slight tenderness of the right first 
metatarsophalangeal joint, limited flexion and extension of 
the right great toe (30 degrees flexion and 20 degrees 
extension with pain).  The veteran was also found to have a 
three centimeter scar of the right metartarsophalangeal joint 
that did not cause any deformity, keloid formation or loss of 
skin.  

The findings as noted above are appropriately reflected in 
the veteran's current 10 percent rating under Diagnostic Code 
5003 for degenerative arthritis of the right first 
metatarsophalangeal joint with limitation of motion and pain.  

The Board finds that a higher evaluation under Diagnostic 
Codes 5279, 5280 and 5281 is not warranted since these codes 
each have a maximum 10 percent rating.  This is so even with 
evidence of painful motion and functional impairment.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating 
under Code 5283 is also noted warranted in the absence of x-
ray findings of malunion or nonunion of the tarsal or 
metatarsal bones.  

Also, while evaluations in excess of 10 percent are available 
under Diagnostic Codes 5276 (Flatfoot, acquired) and 5278 
(Claw foot (pes cavus), acquired, further consideration of 
these codes is not appropriate.  This is because the evidence 
does not show that the veteran has claw foot, and she is 
already separately evaluated for her service-connected 
bilateral flatfeet.  

Thus, the only code that warrants consideration of a higher 
than 10 percent rating for the veteran's residuals of a 
bunionectomy, right great toe, is Diagnostic Code 5284 for 
other foot injuries. Under this code, a moderate foot 
disability warrants a 10 percent disability evaluation, and a 
moderately severe disability warrants a 20 percent rating.  
However, the evidence does not show that the veteran's right 
great toe disability is more than moderately disabling.  As 
noted on the April 2002 examination report, the predominant 
symptoms of this disability is limitation of motion of the 
right great toe with pain.  As a result, these symptoms cause 
the veteran discomfort and prevent her from running or 
walking long distances or standing for prolonged periods of 
time.  However, this disability does not interfere with the 
veteran's work or daily activities as noted by the April 2002 
examiner.  Moreover, the evidence does not show that the 
veteran requires the use of a cane or other assistive devices 
to ambulate, and she is not currently under medical treatment 
for this disability.  In the Board's opinion, these 
manifestations are not more than moderately disabling.  

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for residuals of a 
bunionectomy, right great toe.  Accordingly, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Postoperative Scar for the Removal of Uterine Fibroid

The veteran's service medical records show that she was seen 
in January 1999 for fibroid tumors.  She was assessed as 
having history of uterine fibroids/dyspareunia (painful 
intercourse).  She was seen again in February 1999 for 
evaluation of fibroid uterus.  She described her menses as 
every month lasting five days without flooding or need for 
double protection.  She attributed urine frequency and 
dyspareunia to her fibroid uterus and desired conservative 
corrective surgery.  

In October 1999, the veteran reported to Walter Army Medical 
Center complaining of abdominal pain of two days duration.  
She had a noted history of fibroids and was assessed as 
having a ruptured ovarian cyst.  She was advised to consult a 
gynecologist for fibroid removal.  

A November 1999 service medical record shows the veteran's 
report of fibroids since 1995.  She complained of pain and 
cramps.  The largest fibroid was 3 to 4 centimeters and there 
were multiple additional fibroids.  The veteran had normal 
ovaries.  A sonogram was performed in December 1999.  

A Report of Medical Examination dated in March 2001 shows 
that the veteran underwent a myomectomy for fibroid in uterus 
in December 1999.  Operative findings as shown by a December 
1999 pathology report were 8 myomas gross benign.  There was 
no sequaele postsurgery.  

An April 2002 VA contract examination report reveals that the 
veteran had post surgical scars from the surgical removal of 
painful fibroids in 1999.  Her pain had since resolved.  The 
veteran complained of some mild numbness around the scar in 
the pelvic area and otherwise had no symptoms.  Findings 
revealed a 5 centimeter scar on her abdomen.  None of the 
scars caused deformity, keloid formation or loss of skin.  
The veteran was diagnosed as having postoperative surgical 
scar which caused no problems.  She was also diagnosed as 
having status post removal of fibroids with no sequelae or 
problems since. 

The veteran's only complaint during the October 2003 
examination and in statements thereafter, to include her May 
2005 hearing testimony, is mild numbness around the scar and 
the pelvic area.  She also complained of itchiness.  

In regard to the rating schedule for evaluating skin 
disorders, the Board notes that VA revised these criteria 
during the course of this appeal.  The old criteria 
(effective prior to August 2, 2002) provided that a 
superficial scar that is poorly nourished, with repeated 
ulceration, is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  A superficial scar that is 
tender and painful on objective demonstration also is rated 
10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
A slight, disfiguring scar of the head, face or neck warrants 
a 0 percent evaluation, a 10 percent evaluation is warranted 
where there is evidence of moderately disfiguring scars of 
the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  Scars may also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).  A superficial scar which is painful on 
examination is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Scars may continue to also be 
rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply the version most 
favorable to the veteran.

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2004).

During the October 2003 VA contract examination, the examiner 
noted a 5 centimeter scar on the veteran's abdomen.  He said 
there was no deformity, deloid formation, or loss of skin.  
He went on to note that the fibroid surgery scar was 
remarkable only for localized numbness around the scar area.  
Similarly, a military medical record dated in August 2004 
assesses the veteran as having numbness at surgical site 
secondary to surgery.

In light of the above findings, there is no evidence that the 
veteran's abdominal scar, which is superficial, was poorly 
nourished, unstable, or had repeated ulceration.  Moreover, 
the scar does not cause limitation of motion, nor does it 
manifest pain.  While there is no dispute that the scar 
causes mild numbness and itching, the Board does not find 
that these symptoms are analogous to a painful scar and/or 
tender scar and thus do not meet the criteria for a 
compensable, 10 percent, evaluation under either the new or 
old rating criteria.  38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Codes 7802 - 7805 (2002, 2004).

The preponderance of the evidence is against the claim for an 
initial higher, compensable, rating for post-operative 
surgical scar, removal of fibroids.  Accordingly, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Vaginal Vitiligo

The veteran's service medical records show that she 
complained of pigment changes in the pubic area in December 
1999.  She denied a rash or pruritis.  Findings revealed a 
small patch of depigmentation around the superior 
anus/posterior perianal area.  The veteran was assessed as 
having vitiligo.  She was seen in the dermatology clinic in 
January 2000 and was found to have white smooth patch and 
scattered areas of depigmentation in the perianal area.

A May 2002 VA contract examination addendum report indicates 
that the veteran's vaginal vitiligo required no treatment and 
caused no deformities or discomfort.  

On VA contract examination in October 2003, the veteran was 
found to have a 9.3 centimeter in the right and left pelvic 
area discoloration.  There was no tissue loss or induration.  
The area that was hypopigmented was no more than six square 
inches.  There was abnormal texture.  The veteran's other 
pelvic examination was normal.  The veteran denied treatment 
in the previous 12 months and reported no functional 
impairment or lost time from work.  She was diagnosed as 
having vaginal vitiligo.

The veteran testified at a Central Office Board hearing in 
May 2005 that she feared that her vaginal skin color changes 
would spread, although no one told her it had spread.  She 
denied any pain or itching associated with the condition.  

As previously noted, VA revised the criteria for evaluating 
skin disorders, effective August 30, 2002.  Under the 
regulations effective prior to August 30, 2002, most skin 
disorders were rated as eczema.  Accordingly, with slight, if 
any exfoliation, exudation or itching, if on a nonexposed 
surface or small area a noncompensable evaluation is 
assigned.  A 10 percent evaluation is appropriate where there 
is exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  If there is constant exudation or 
itching, extensive lesions or marked disfigurement a 30 
percent evaluation is assigned.  When lesions are accompanied 
by ulceration and extensive exfoliation or crusting and 
systemic or nervous manifestations, or are exceptionally 
repugnant, a 50 percent evaluation is assigned.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Under the regulations effective as of August 30, 2002, 
vitiligo is rated under Diagnostic Code 7823 (2004).  Under 
this diagnostic code vitiligo with exposed areas affected is 
rated as 10 percent disabling.  Vitiligo with no exposed 
areas affected is noncompensable.  Id.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a compensable rating 
for the veteran's vaginal vitiligo under either the old or 
new rating criteria.

Regarding the old criteria in effect prior to August 30, 
2002, the veteran has not reported exfoliation, exudation or 
itching.  A gynecological examination in October 2003 showed 
no tissue loss or induration.  In fact, the May 2002 VA 
contract examination addendum report indicates that this 
condition required no treatment and caused no deformities or 
discomfort.  The veteran does not dispute this, and in fact 
testified in May 2005 that the condition was not painful or 
itchy.  Furthermore, the veteran's vitiligo covers neither an 
exposed or extensive area. 

Although the veteran testified that this condition was 
bothersome in that she worried that it would spread, she 
acknowledged that no one told her that it had spread.  
Gynecological findings in October 2003 revealed a 9.3 
centimeter in the right and left pelvic area discoloration.  
The area that was hypopigmented was no more than 6 square 
inches.  This description does not show an extensive or 
exposed area.  Based on the foregoing, a compensable 
evaluation under the criteria in effect prior to August 30, 
2002, is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

A compensable rating is also not available under the criteria 
in effect as of August 30, 2002.  Under these criteria, a 10 
percent rating is only warranted when vitiligo affects 
exposed areas which the veteran's does not.  Accordingly, a 
compensable rating is not warranted under the new criteria.  
38 C.F.R. § 4.118, Code 7823 (2004).

Based on the foregoing, the preponderance of the evidence is 
against an initial compensable rating for the veteran's 
vaginal vitiligo.  As such, the benefit of the doubt rule 
does not apply and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55.

Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's residuals of a 
bunionectomy, right great toe; residuals, postoperative scar, 
removal of uterine fibroids; and vaginal vitiligo.  The 
veteran does not allege, and the evidence does not establish, 
that these disabilities cause marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitate frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim for higher evaluations for these disabilities do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Service Connection for a Dental Disability (Claimed as 
Extracted Molars)

The veteran asserts that she had two molars surgically 
removed in service and that this has caused her teeth to 
shift and has caused gum problems.  Her service dental 
records show that her lower right molar, tooth # 31, was 
found to be nonrestorable in November 1986 and extracted.  A 
November 1994 dental entry reflects the veteran's request for 
"teeth so I can chew" and notes that teeth numbers 30, 31 
and 32 were missing after a failed FPD (fixed partial 
denture) 29-31.  In August 1998, the veteran underwent a 
prosthetic evaluation.  She had longstanding missing #30 with 
a notation of former FPD in area prior to 1986, and missing 
#31 that was extracted in November 1986.  A segmental osteomy 
was noted to be needed to restore area 30 and 31, and the 
veteran was informed she could not be promised implants and 
would need to be reevaluated by the implant board after 
completion of the maxillary right segmental osteomy.

An April 2001 service dental record shows that the veteran 
had implants in teeth numbers 30 and 31, and there was 
supraeruption to teeth numbers 2 and 3.  

According to a postservice VA contract examination report in 
April 2002, the veteran's dental history included the 
extraction of mandibular 1st and 2nd molars in 1988-1989, and 
supraeruption of the maxillary 1st and 2nd molars since that 
time.  It is noted that these molars were biting into soft 
tissue and producing pain and inflammation.  Findings 
revealed the maxillary molars had super-erupted enough to 
cause pain and inflammation in the mandibular arch.  There 
was no inter-dental space available to construct any 
appliance to alleviate further complications.  Extraction of 
maxillary molars would be needed to gain space for resolution 
of problem.  The veteran was diagnosed as having super-
eruption that reduced inter-dental space to 0mm.  The 
examiner opined that further eruption would cause more pain, 
inflammation and damage to bone in mandibular arch.  The 
examiner further remarked that extraction of maxillary 2nd 
molar was necessary to alleviate pain.  He said that the 1st 
molar could be reduced in size thru endodontic therapy and 
crown restoration and then space could be gained for 
mandibular implant or appliance.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  A veteran can 
receive compensation for certain disabilities involving the 
mouth, including loss of teeth due to the loss of substance 
of the body of the maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913.  
However, a note to that regulatory provision is to the effect 
that the ratings will apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  In other words, the 
loss of a tooth can be compensably service-connected only if 
such loss is, among other things, due to the loss of 
substance of the body of the maxilla or mandible without loss 
of continuity.  See generally Woodson v. Brown, 8 Vet. App. 
352, 354 (1995); Simington v. West, 11 Vet. App. 41, 44 
(1998)

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service did not constitute dental 
trauma.  VAOPGPREC 5-97.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a) (2004).

In the instant case, there is no legal basis for compensation 
for the extraction of the veteran's mandibular molars since 
there is no evidence demonstrating that the loss of these 
teeth was due to the loss of substance of the body of the 
maxilla or of the mandible as a result of dental trauma 
during active service.  Regarding dental trauma, the service 
dental records do not show that the sustained any trauma or 
injury to her teeth or mouth, nor has she contended as much.  
In fact, one of these molars, # 31, is shown in the service 
dental records to have been extracted after a finding that it 
was nonrestorable.  Notwithstanding the April 2002 VA 
contract examination report showing that the veteran 
currently experiences problems with her mandibular arch, 
notably pain and inflammation due to the super-eruption of 
her maxillary 1rst and 2nd molars (with possible bone damage 
in the future if there if further eruption), there is no 
evidence that the extraction of the mandibular molars in 
service was due to the loss of substance of the body of the 
maxilla or of the mandible as a result of dental trauma 
during active service.  Consequently, the veteran's claim of 
service connection for a dental disability must be denied.  
See 38 C.F.R. §§ 3.381, 4.150.  

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

The claim for an initial evaluation in excess of 10 percent 
for residuals of a bunionectomy, right great toe, is denied.

The claim for an initial compensable evaluation for 
residuals, surgery scar, post-operative removal of uterine 
fibroid, is denied.

The claim for an initial compensable evaluation for vaginal 
vitiligo is denied.

Service connection for a dental disability for compensation 
purposes is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


